

116 HR 6377 IH: Retirement Protection Act
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6377IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Ms. Wexton (for herself, Ms. Norton, Mr. Cooper, Mr. Connolly, Mr. Raskin, Mr. Meeks, Mr. Beyer, Mr. Lynch, Mr. Courtney, Mr. Kildee, Mr. Kilmer, Mr. Rouda, Mr. DeFazio, Mr. Sean Patrick Maloney of New York, and Ms. Houlahan) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for a temporary waiver of required minimum distribution rules for certain retirement plans and accounts, and for other purposes.1.Short titleThis Act may be cited as the Retirement Protection Act. 2.Temporary waiver of required minimum distribution rules for certain retirement plans and accounts(a)In generalSection 401(a)(9) of the Internal Revenue Code of 1986 (26 U.S.C. 401) (relating to required distributions) is amended by adding at the end the following new subparagraph: (I)Temporary waiver of minimum required distributions(i)In generalThe requirements of this paragraph shall not apply for calendar year 2020 to—(I)a defined contribution plan which is described in this subsection or in section 403(a) or 403(b), (II)a defined contribution plan which is an eligible deferred compensation plan described in section 457(b) but only if such plan is maintained by an employer described in section 457(e)(1)(A), or (III)an individual retirement plan.(ii)Special rules regarding waiver periodFor purposes of this paragraph—(I)the required beginning date with respect to any individual shall be determined without regard to this subparagraph for purposes of applying this paragraph for calendar years after 2020, and (II)if clause (ii) of subparagraph (B) applies, the 5-year period described in such clause shall be determined without regard to calendar year 2020.(iii)Amount distributed may be repaid(I)In generalAny individual who receives a distribution required under this subsection may, at any time during the calendar year 2020, make one or more contributions in an aggregate amount not to exceed the amount of such distribution to an eligible retirement plan of which such individual is a beneficiary and to which a rollover contribution of such distribution could be made under section 402(c), 403(a)(4), 403(b)(8), 408(d)(3), or 457(e)(16), as the case may be. (II)Treatment of repayments of distributions from eligible retirement plans other than IRAsFor purposes of this subparagraph, if a contribution is made pursuant to subclause (I) with respect to a distribution required under this subsection from an eligible retirement plan other than an individual retirement plan, then the taxpayer shall, to the extent of the amount of the contribution, be treated as having received the waiver in an eligible rollover distribution (as defined in section 402(c)(4)) and as having transferred the amount to the eligible retirement plan in a direct trustee to trustee transfer within 60 days of the distribution.(III)Treatment of repayments for distributions from IRAsFor purposes of this subparagraph, if a contribution is made pursuant to subclause (I) with respect to a distribution required under this subsection from an individual retirement plan (as defined by section 7701(a)(37)), then, to the extent of the amount of the contribution, the qualified required distribution shall be treated as a distribution described in section 408(d)(3) and as having been transferred to the eligible retirement plan in a direct trustee to trustee transfer within 60 days of the distribution..(b)Eligible rollover distributionSection 402(c)(4) of the Internal Revenue Code of 1986 (26 U.S.C. 402) (defining eligible rollover distribution) is amended by adding at the end the following new flush sentence: If all or any portion of a distribution during 2020 is treated as an eligible rollover distribution but would not be so treated if the minimum distribution requirements under section 401(a)(9) had applied during 2020, such distribution shall not be treated as an eligible rollover distribution for purposes of section 401(a)(31) or 3405(c) or subsection (f) of this section..(c)Effective dates(1)In generalThe amendments made by this section shall apply for calendar years beginning after December 31, 2019.(2)Provisions relating to plan or contract amendments(A)In generalIf this paragraph applies to any pension plan or contract amendment, such pension plan or contract shall not fail to be treated as being operated in accordance with the terms of the plan during the period described in subparagraph (B)(ii) solely because the plan operates in accordance with this section.(B)Amendments to which paragraph applies(i)In generalThis paragraph shall apply to any amendment to any pension plan or annuity contract which—(I)is made pursuant to the amendments made by this section, and (II)is made on or before the last day of the first plan year beginning on or after January 1, 2022.In the case of a governmental plan, subclause (II) shall be applied by substituting 2023 for 2022. (ii)ConditionsThis paragraph shall not apply to any amendment unless during the period beginning on the effective date of the amendment and ending on December 31, 2020, the plan or contract is operated as if such plan or contract amendment were in effect. 